ASSUMPSIT, on a fire insurance policy, to recover for a loss occurring under circumstances during whose existence or continuance the policy provided it should be void and inoperative. As the only grounds upon which the plaintiff sought to avoid the conditions of the policy were oral statements made to him by, an agent of the company, who had only authority to solicit risk, receive applications, deliver policies, and collect premiums, judgment was ordered for the defendants. Heath v. Insurance Co.,58 N.H. 414.